internal_revenue_service number info release date cc psi 1-genin-119995-03 april uilc dear we are responding to correspondence submitted on your behalf by requesting late s_corporation relief in order to establish date as the effective date for your election in certain situations the internal_revenue_service may grant automatic relief for late s_corporation elections it appears that you are qualified for automatic relief under section dollar_figure of revproc_97_48 we have intervened on your behalf and asked the service_center to update your account to reflect s_corporation status effective back to your date of incorporation you should receive an acceptance notice from the irs regarding this change within days from this letter if you fail to receive such notice please contact the person named above for further assistance in addition the irs has two free cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
